          Case 1:15-cv-02739-LAP Document 250 Filed 12/22/20 Page 1 of 2




                                                            December 23, 2020

Via ECF

The Honorable Loretta A. Preska,
    United States District Court for the Southern District of New York,
        500 Pearl Street,
            New York, NY 10007.

                Re:   Petersen Energía Inversora S.A.U., et al. v. Argentine Republic and
                      YPF S.A., No. 15 Civ. 2739 (LAP) (“Petersen”); Eton Park Cap. Mgmt. et
                      al. v. Argentine Republic and YPF S.A., No. 16 Civ. 8569 (LAP) (“Eton
                      Park”)

Dear Judge Preska:

              We write on behalf of Defendants the Republic of Argentina and YPF S.A., and
Burford Capital LLC (“Burford”) in connection with the Court’s November 24, 2020 Order
(Petersen Dkt. 220; Eton Park Dkt. 159) requiring Defendants and Burford to “meet and confer
on the scope of discovery as to Burford” and to “provide the Court with an update no later than
December 23, 2020.”

               Since November 24, 2020, Defendants and Burford have met and conferred
regarding the scope of searches intended to capture documents responsive to Defendants’
outstanding requests. The parties are continuing to negotiate certain aspects of Burford’s search
for documents, such as search terms and other parameters.

                In light of the continued discussions, Defendants and Burford propose to provide a
further status report to the Court on these issues no later than January 8, 2020.



Respectfully,


/s/ Robert J. Giuffra, Jr.____________          /s/ Gregory P. Joseph_____________
Robert J. Giuffra, Jr.                          Gregory P. Joseph
Sergio J. Galvis                                Pamela Jarvis
Joseph E. Neuhaus                               Rachel M. Cherington
Thomas C. White
Elizabeth A. Cassady                            JOSEPH HAGE & AARONSON LLP
                                                485 Lexington Avenue, 30th Floor
SULLIVAN & CROMWELL LLP                         New York, New York 10017
125 Broad Street                                Telephone:    (212) 407-1210
New York, New York 10004-2498                   Facsimile:    (212) 407-1280
Telephone:    (212) 558-4000
Facsimile:    (212) 558-3588
                                                Counsel for Buford Capital LLC
Counsel for The Argentine Republic
         Case 1:15-cv-02739-LAP Document 250 Filed 12/22/20 Page 2 of 2




 The Honorable Loretta A. Preska                                      -2-




/s/ Rebecca L. Rettig
Rebecca L. Rettig

MANATT, PHELPS & PHILLIPS LLP
7 Times Square
New York, New York 10036
Telephone:   (212) 790-4500
Facsimile:   (212) 790-4545

Counsel for YPF S.A.



cc:    Counsel of Record
